830 F.2d 1547
COOS BAY CARE CENTER, an Oregon corporation;  HannahSchwanke, Guardian Ad Litem for David and StevenSchwanke, et al., Plaintiffs-Appellants,v.STATE OF OREGON, DEPARTMENT OF HUMAN RESOURCES;  Richard C.Ladd, Defendants-Appellees.
No. 85-4049.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1987.

Lojek & Hall, Donald W. Lojek, Boise, Idaho, for plaintiffs-appellants.
Department of Justice, Philip Schradle, Asst. Atty. Gen., and James E. Mountain, Jr., Salem, Or., for defendants-appellees.
On Remand from the United States Supreme Court.
Before WRIGHT, GOODWIN and NELSON, Circuit Judges.

ORDER

1
Pursuant to the Order of the United States Supreme Court issued October 5, 1987, --- U.S. ----, 108 S.Ct. 52, 97 L.Ed.2d ----, vacating the judgment of this court, the above case is hereby remanded to the United States District Court for the District of Oregon for consideration of the suggestion of mootness.